Citation Nr: 0513920	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973, and from June 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability.  The veteran 
responded by filing a November 2001 Notice of Disagreement, 
and was sent an April 2002 Statement of the Case by the RO.  
He then filed an April 2002 VA Form 9, perfecting his appeal 
of this issue.  

The veteran's appeal was originally presented to the Board in 
December 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a May 1998 rating decision, the RO denied the 
veteran's application to reopen his service connection claim 
for a psychiatric disability, and the veteran did not appeal 
this determination.  

3.  The evidence submitted since the May 1998 denial of the 
veteran's claim for service connection for a psychiatric 
disability does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  






CONCLUSIONS OF LAW

1.  The RO's May 1998 decision denying service connection for 
a psychiatric disability is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's May 1998 rating 
decision is not new and material with respect to the claim 
for service connection for a psychiatric disability, and the 
claim for that benefit may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's December 2003 remand, and January 2004 
RO letter to the veteran notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Boston, MA, and these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeal is ready to be considered on the 
merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2001, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in February 
2005, in light of the additional development performed 
subsequent to August 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks to reopen his claim for service connection 
for a psychiatric disability.  In a May 1998 rating decision, 
the RO found no new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
psychiatric disability, and the veteran did not initiate an 
appeal of this decision; it is therefore final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the RO denied the veteran's most recent 
application to reopen his service connection claim, it found 
no evidence that the veteran's current psychiatric disability 
had been incurred during military service.  For the reasons 
to be discussed below, evidence submitted since that May 1998 
rating decision is not new and material, and his service 
connection claim cannot be reopened.  

In support of his claim, the veteran submitted VA outpatient 
treatment records from the Boston VA medical center.  These 
records confirm current and ongoing treatment for a 
psychiatric disability, for which the veteran receives 
medication and counseling.  This evidence is new, in that it 
was not of record at the time of the 1998 denial, but it is 
not material, as it does not suggest the onset of a 
psychiatric disability during military service.  The VA 
outpatient treatment records, by themselves or in connection 
with evidence previously assembled, are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  At the time of the May 1998 denial, the 
RO conceded that the veteran had diagnoses of generalized 
anxiety disorder and panic disorder, according to the rating 
decision.  Therefore, these more recent VA treatment records, 
confirming only that the veteran has received recent 
psychiatric treatment, are not new and material evidence, and 
cannot be used to reopen the veteran's claim.  

Finally, the veteran has offered his own assertions that his 
current psychiatric disability began during active military 
service.  However, the veteran's lay assertions regarding 
medical causation and etiology do not constitute new and 
material evidence.  Moray v. Brown, 5 Vet. App. 211,214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a psychiatric disability.  In the 
absence of any new and material evidence, his application to 
reopen must be denied.


ORDER

New and material evidence not having been received, the 
veteran's application to reopen his claim for service 
connection for a psychiatric disability is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


